Citation Nr: 9916915	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-29 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1996 from the St. Petersburg, Florida, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral sensorineural hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board has found that the appellant's claim for 
bilateral sensorineural hearing loss is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Once it has been determined that the claim is well grounded, 
VA has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant evidence is of record, and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.  

The veteran's service medical records (SMR's) have been 
associated with the claims folder.  The SMR's demonstrate 
that upon entrance to active duty service the veteran's 
hearing was evaluated as normal.  A June 1982 report of 
medical examination indicates that the veteran was diagnosed 
with mild to moderate hearing loss unchanged since 1977.  The 
audiometer results for the frequencies 500, 1000, 2000, 3000, 
and 4000, were 15, 25, 30, 20, and 15, for the right ear, and 
20, 20, 15, 30, and 25, for the left ear.  A June 1982 Report 
of Medical History indicates that the veteran was complaining 
of hearing loss.  A March 1983 report of medical examination 
includes audiometer results for the frequencies 500, 1000, 
2000, 3000, and 4000, of 25, 20, 15, 20, and 15 for the right 
ear, and 25, 10, 5, 30, and 35 for the left ear.  The 
impression was high frequency hearing loss, moderate, stable.  
A September 1983 report of medical history reflects that the 
veteran was complaining of hearing loss.  The veteran's 
separation medical examination is dated in September 1983 and 
provides a diagnosis of high frequency hearing loss.  An 
audiological evaluation showed that at 500, 1,000, 2,000, 
3,000 and 4,000 cycles per second, the appellant's hearing 
was 25, 20, 20, 20, and 15 decibels, respectively, in the 
right ear and at the same frequencies, 20, 10, 05, 25, and 30 
decibels in the left ear.  The assessment was high frequency 
hearing loss.

The veteran's DD 214 demonstrates that he had approximately 
20 years of active duty service including as an 
armament/ordnance system technician, a flight crew ordnance-
man, and a system organizational maintenance technician.

The veteran was provided with a VA audiological examination 
in April 1996.  The report of this examination indicates that 
the pure tone thresholds for the frequencies of 500, 1000, 
2000, 3000, and 4000, were 30, 45, 60, 70, and 65 for the 
right ear, and 55, 50, 65, 75, and 80 for the left ear.  
Speech recognition scores from the Maryland CNC word list 
were 72% correct for the right ear, and 54% correct for the 
left ear.  The veteran was diagnosed with mild to moderate 
severe sloping sensorineural hearing loss in the right ear, 
and moderate to severe sloping sensorineural hearing loss in 
the left ear.

The veteran indicated in his May 1997 notice of disagreement 
that he was an aviation ordnance-man for twenty years and 
that his duties required him to be in constant contact around 
jet and turboprop engines both on flight decks of aircraft 
carriers and at air stations ashore.  The veteran emphasized 
that his SMR's include a diagnosis of high frequency hearing 
loss.  

An undated audiologist's statement indicates that upon a 
review of the available medical evidence that the veteran had 
normal hearing levels for both ears upon entry into active 
duty service.  The veteran's hearing decreased to mild-to-
moderate levels in the high frequencies with normal hearing 
for the speech frequencies for both ears near the time of his 
retirement from service.  The most recent VA medical 
examination documented additional hearing loss that occurred 
after the veteran's retirement.  

A December 1998 VA audiological examination shows that the 
pure tone thresholds for the frequencies of 500, 1000, 2000, 
3000, and 4000, were 50, 70, 75, 80, and 85 with an average 
pure tone threshold of 76 decibels for the right ear, and 55, 
60, 65, 70, and 75 with an average pure tone threshold of 67 
decibels for the left ear.  Speech recognition scores from 
the Maryland CNC word list were 24% correct for the right 
ear, and 24% correct for the left ear.  The impression was 
mild to profound sensorineural hearing loss in the right ear, 
and moderately severe to severe sensorineural hearing loss 
for the left ear.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

To summarize, the veteran had normal hearing upon his 
entrance to active duty service.  The veteran was diagnosed 
with high frequency hearing loss while in service.  Although 
his audiometric results did not meet the criteria of 
38 C.F.R. § 3.385, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet.App. 155, 157 (1993).  The veteran had 
approximately 20 years of active duty service which included 
exposure to loud noises while serving as an aviation 
ordinance-man on flight decks both ashore and on aircraft 
carriers.  There is no evidence of record indicating noise 
exposure following service.  The post service VA examinations 
confirm the presence of bilateral hearing loss as defined by 
38 C.F.R. § 3.385.

The Board is of the opinion that the evidence is in equipoise 
and as such the benefit of the doubt is in favor of the 
appellant. Accordingly, service connection for bilateral 
sensorineural hearing loss is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

